—In an action to recover damages for personal injuries, etc., the defendants Linda Smith and Sandra J. McMillian appeal from *451an order of the Supreme Court, Nassau County (Adams, J.), entered December 12, 1997, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, they did not sustain their initial burden of establishing that they neither created nor had actual or constructive notice of the defect which allegedly caused the injured plaintiffs fall (see, Raynor v Torres, 248 AD2d 698; cf., Martines v New York City Tr. Auth., 251 AD2d 464). Accordingly, the Supreme Court properly denied their motion for summary judgment (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Rosenblatt, J. P., Ritter, Copertino and Thompson, JJ., concur.